Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group 1, Method Species A, recited by claims 1-11 in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 2 “care commensurate as to the materials recited” and “thus, this basis for restriction is in error”.  This is not found persuasive because, as discussed in the Restriction and Election-of-Species Requirement dated 2/22/2022, “the apparatus as claimed could be used to practice another and materially different process”.  As discussed in that restriction requirement, “the apparatus as claimed could be used to practice a method of forming a carbon-comprising layer on a semiconductor wafer, wherein the method comprises using a hydrocarbon-containing plasma to deposit carbon onto an exposed surface of the wafer”.  It is true that applicant recites overlapping materials in claims 1 and 12, but the relevant question (according to MPEP § 806.05(e)) is whether or not the apparatus as claimed “can be used to practice another and materially different process”, and this is the case.  Applicant’s traversal is also on the grounds that there would be no “serious burden” for the Examiner to examine all the inventions.  This is not persuasive.  Group 1 recites a method and Group 2 recites an apparatus, and methods and apparatus are examined differently (see, for example, the “intended use” discussion in MPEP 2114 and 2115).  Art that is applicable to one invention may not be applicable to the other.  Furthermore, the method and apparatus inventions have separate classifications and would properly require different fields of search.  The different species would also require different search strategies because they contain mutually exclusive concepts, and prior art that is applicable to one species would not necessarily be applicable to another species.   For these reasons, the examiner’s position is that there would be a serious burden to examine all inventions.
The requirement is still deemed proper and is therefore made FINAL.  In the below examiner’s amendment, the unelected apparatus claim is cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on July 28, 2022.
The application has been amended as follows: 
Claim 1: A cleaning method comprising:
	removing a first residue a plasma of a halogen-containing gas, wherein the first residue comprises one or more elements from the group consisting of silicon, germanium, boron, phosphorus, arsenic, nitrogen, carbon, sulfur, selenium, and tellurium;
	removing residues of metal elements of groups 12 and 13 and residues of metal elements of groups 14 and 15 in the chamber with a plasma of a hydrocarbon-containing gas; and
	removing a C-containing material in the chamber with a plasma of an O-containing gas, 
	wherein said removing with the plasma of the halogen-containing gas, said removing with the plasma of the hydrocarbon-containing gas, and said removing with the plasma of the O-containing gas are performed in that order X times, where X is a natural number greater than or equal to 1, or said removing with the plasma of the hydrocarbon-containing gas, said removing with the plasma of the O-containing gas, and said removing with the plasma of the halogen-containing gas are performed in that order X times.  
Claim 2: The cleaning method of claim 1 further comprising:
	removing [[the]] residues of the metal elements of the groups 14 and 15 with a plasma of an H-containing gas after said removing with the plasma of the halogen-containing gas.  
Claim 3: The cleaning method of claim 2 further comprising:
	removing H, and at least one of F, Cl, Br, and I in the chamber with a plasma of an inert gas after said removing with the plasma of the halogen-containing gas or said removing with the plasma of the H-containing gas.
Claim 4: The cleaning method of claim 1, wherein
	such that said removing with the plasma of the halogen-containing gas and the Y performances of said removing with the plasma of the hydrocarbon-containing gas and said removing with the plasma of the O-containing gas are performed in that order X times, or
	the Y performances of said removing with the plasma of the hydrocarbon-containing gas and said removing with the plasma of the O-containing gas, and said removing with the plasma of the halogen-containing gas are performed in that order X times.
Amend claim 5 as follows: The cleaning method of claim 2, wherein
	such that said removing with the plasma of the halogen-containing gas, said removing with the plasma of the H-containing gas, and said Y performances of said removing with the plasma of the hydrocarbon-containing gas and said removing with the plasma of the O-containing gas are performed in that order X times, or 
	the Y performances of said removing with the plasma of the hydrocarbon-containing gas and said removing with the plasma of the O-containing gas, [[and]] said removing with the plasma of the halogen-containing gas, and said removing with the plasma of the H-containing gas are performed in that order X times
Amend claim 6 as follows: A cleaning method comprising:
	removing residues of metal elements of groups 12 and 13 and residues of metal elements of groups 14 and 15 in a chamber with a plasma of a hydrocarbon-containing gas, wherein each of the residues is a residue on a surface of a component of the chamber, and wherein the chamber is a chamber configured for plasma-processing substrates that can be selectively moved into and out of the chamber; and
	removing a C-containing material in the chamber with a plasma of an O-containing gas,
	wherein said removing with the plasma of the hydrocarbon-containing gas and said removing with the plasma of the O-containing gas are performed in that order X times, where X is a natural number greater than or equal to 1. 
Cancel claims 7, 11, and 12.
Amend claim 8 as follows: The cleaning method of claim 1, wherein the hydrocarbon-containing gas is at least one of CH43H8, C2H4, C2H2, and C2H6. 
Amend claim 9 as follows: The cleaning method of claim 6, wherein the hydrocarbon-containing gas is at least one of CH43H8, C2H4, C2H2, and C2H6.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 6, which are the independent claims.  With regard to claims 1 or 6, the most relevant prior art is U.S. 2016/0293384 by Yan.  Yan teaches a method of using a hydrocarbon-containing plasma to remove undesired metal residues from interior surfaces of a processing chamber (Par. 0018-0020 of Yan).  Yan does not teach that the hydrocarbon-containing plasma removes residues of metal elements of groups 12 and 13 and residues of metal elements of groups 14 and 15, and Yan does not teach removing C-containing material in the chamber with plasma of an O-containing gas.  The reviewed prior art does not provide motivation to modify the method of Yan to arrive at the method recited by claim 1 or 6.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 29, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714